DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rioux (US 20170226876).
Regarding claim 1, Rioux discloses a bladed assembly for a stator of a turbine of a turbomachine (Fig. 2, item 83) comprising at least one blade extending radially with respect to an axis (Fig. 2, item 86) an outer platform and an inner platform connected by the at least one blade (Figure 2 shows the outer platform (84), and vanes have an inner sealing platform that would be connected by the airfoil (86)) and having respective aerodynamic surfaces configured to define between them a fluid flow channel (Fig. 2, item 64) wherein the outer platform comprises at an axial end, a transverse end surface (Fig. 2, item 90) and a sealing device protruding from the transverse end surface (Fig. 6, items 98) wherein the sealing device comprises at least two sealing ribs extending transversely to the axis while being radially offset to one another (Fig. 6, items 98C and 98B) and each having two respective sides which, in an axial cross-section are radially and axially inclined in a same direction with respect to the axis and wherein the radial direction of the inclination of the sides of the sealing ribs in an axial cross-section is the same for at least two of the sealing ribs. Figure 3 shows that while the shroud curves the ribs stay flat, meaning that the ribs change radial position as you move in the circumferential direction when viewed in an axial cross-section. This inclination would be the same for each of the ribs. The ribs are further shown to have three surfaces for each rib, two axially oriented surfaces and a radially oriented surface. Figure 5 also shows that the shroud 96 can tilt, which means a radial incline would be created in that situation. With this tilt as shown in figure 5, both of the ribs 98C and 98B would be inclined towards the radially outer side of the engine. Along with this, both sides of both of the ribs would be inclined in that direction, meaning they would be inclined in the same direction. The claims do not require the ribs to be inclined relative to 96, simply to be inclined in the radial direction, meaning the orientation of Figure 5 meets the limitations of the claims as well.
Regarding claim 3, Rioux discloses the sealing device comprises a base protruding on the transverse end surface and from which the sealing ribs extend (Fig. 4, items 90 and 100 combine to form the base. Figure 4 is pointed to instead of figure 6 because it has more complete numbering, the embodiment of figure 6 is still being used for the rejection).
Regarding claim 4, Rioux discloses the sealing device has at least one connecting fillet at the junction between the transverse end surface or if applicable, the base and a sealing rib (Fig. 7 shows the option of having fillets between the inner surface and the ribs).
Regarding claim 5, Rioux discloses wherein the sealing ribs have respective axial ends axially offset one from the other or from one another in such a way that the farther a sealing rib is from the axis of the bladed assembly the closer the axial end is to the transverse end surface. Figure 5 of Rioux shows that under certain circumstances, the radially inner rib is closer to the opposite surface (78) than the radially outer rib.
Regarding claim 6, Rioux discloses each of the sealing ribs has a rectilinear shape, in a cross-section transverse to the axis. Rectilinear simply means “contained by, consisting of, or moving in a straight line or lines” and Figures 3 and 6 show the cross section having a shape made by straight lines.
Regarding claim 7, Rioux discloses a set of guide vanes formed by a plurality of bladed assemblies according to claim 1 mounted circumferentially end to end in such a way that the set of guide vanes extends over 360 degrees about the axis (Paragraph 0028 states that the vane segments are oriented as an array around the center axis, meaning they extend over 360 degrees).
Regarding claim 8, Rioux discloses at least one bladed assembly according to claim 1, and a bladed wheel rotatably mounted downstream of the bladed assembly inside a stator assembly (Fig. 2, item 76) wherein the stator assembly comprises a radial wall arranged axially facing the transverse end surface and the sealing device of the outer platform of the bladed assembly in such a way that the sealing ribs each have a respective free end facing or in contact with the radial wall (Fig. 2, item 90 and item 82). 
Regarding claim 9, Rioux discloses a turbomachine comprising a turbine according to claim 8 (Figure 1).
Regarding claim 12, Rioux teaches A bladed assembly for a stator of a turbine of a turbomachine (Fig. 2, item 83), comprising a blade extending radially with respect to a longitudinal axis of the turbomachine (Fig. 2, item 86), an outer platform and an inner platform connected to one another by the blade (Figure 2 shows the outer platform (84), and vanes have an inner sealing platform that would be connected by the airfoil (86)) and having respective aerodynamic surfaces defining a flow channel (Fig. 2, item 64), wherein the outer platform comprises a transverse end surface (Fig. 2, item 90) and a sealing device protruding from the transverse end surface (Fig. 6, items 98), wherein the sealing device comprises at least two sealing ribs (Fig. 6, items 98C and 98B) each having two respective sides which are radially and axially inclined in a same direction with respect to the longitudinal axis. Figure 3 shows that while the shroud curves the ribs stay flat, meaning that the ribs change radial position as you move in the circumferential direction when viewed in an axial cross-section. This inclination would be the same for each of the ribs. The ribs are further shown to have three surfaces for each rib, two axially oriented surfaces and a radially oriented surface. Figure 5 also shows that the shroud 96 can tilt, which means a radial incline would be created in that situation. With this tilt as shown in figure 5, both of the ribs 98C and 98B would be inclined towards the radially outer side of the engine. Along with this, both sides of both of the ribs would be inclined in that direction, meaning they would be inclined in the same direction. The claims do not require the ribs to be inclined relative to 96, simply to be inclined in the radial direction, meaning the orientation of Figure 5 meets the limitations of the claims as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albers (US 20120107122) in view of Budnick (US 20140248128).
Regarding claim 12, Albert discloses A bladed assembly for a stator of a turbine of a turbomachine (Figure 1, item 12), comprising a blade extending radially with respect to a longitudinal axis of the turbomachine (Figure 1, item 12), an outer platform and an inner platform connected to one another by the blade and having respective aerodynamic surfaces defining a flow channel (Figure 1, item 10, Par. 0021), wherein the outer platform comprises a transverse end surface (Figure 1, item 62) and a sealing device protruding from the transverse end surface (Figure 1, item 90). However, Albert does not explicitly disclose that the sealing device comprises at least two sealing ribs each having two respective sides which are radially and axially inclined in a same direction with respect to the longitudinal axis. 
Albert and Budnik are analogous prior art because both of them describe sealing mechanisms between stationary pieces in a gas turbine engine. Budnik teaches the use of a seal (86) extending from a wall having two sealing ribs (Figure 4, item 86 shows the seal having two pieces where the item is divided in the thickness direction, which are the two sealing ribs) which are radially and axially inclined in a same direction with respect to the longitudinal axis (Figure 4 shows both sides of both ribs extend in the same direction as they have the same profile). .

Response to Arguments
Applicant’s arguments, see remarks, filed 23 April 2021, with respect to the rejection(s) of claim(s) 1 under Rioux have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  An updated rejection has been presented above and this second non-final action has been issued.

Allowable Subject Matter
Claims 2 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 2 requires both ribs to be tapered, and as shown in the rejection of claim 1 one of the two ribs is a rectangular shape which is not tapered. There does not seem to be any reason why it would have been obvious to make the rectangular rib tapered as well. No other art was found that provided a tapered rib for a seal between stationary elements with the other limitations as most seals with tapered ribs are for use for a rotatable item with an abradable seal. No such advantage .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745